         Case 2:21-cv-01038-AC Document 5 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAYVAN MOHAMMAD OSKUIE,                           No. 2:21-cv-1038 AC P
12                       Petitioner,
13           v.                                         ORDER
14    ATASCADERO STATE HOSPITAL,
15                       Respondent.
16

17          Petitioner has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

18   together with an application to proceed in forma pauperis.

19          Examination of the in forma pauperis application reveals that petitioner is unable to afford

20   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

21   28 U.S.C. § 1915(a).

22          Petitioner is currently housed at Atascadero State Hospital and appears to be confined

23   there as a condition of his parole under California Penal Code § 2962. ECF No. 1 at 1, 7. It is

24   unclear from the petition whether petitioner is attempting to challenge his underlying conviction,

25   his confinement under § 2962, or some other aspect of his conviction or sentence. The petition

26   identifies several general grounds for relief, such as the use of evidence obtained during an

27   unlawful arrest and ineffective assistance of counsel, but does not provide supporting facts

28   regarding the alleged violations, such as what evidence was unlawfully obtained or how counsel
                                                       1
         Case 2:21-cv-01038-AC Document 5 Filed 06/17/21 Page 2 of 2


 1   was ineffective. Id. at 4-5. It also appears that petitioner may be attempting to claim his credits
 2   were improperly calculated and challenge his confinement at Atascadero State Hospital. Id. at 3,
 3   5, 7-9.
 4             To the extent petitioner is attempting to challenge his conviction, the alleged violations
 5   are stated too broadly and lack any specific facts related to the violations. To the extent petitioner
 6   may be attempting to claim his credits were miscalculated in violation of state law, allegations of
 7   error regarding state law are not cognizable under federal habeas, Lewis v. Jeffers, 497 U.S. 764,
 8   780 (1990), and he cannot transform his claim into a federal one by simply asserting a due
 9   process violation, Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996). Finally, if petitioner is
10   attempting to challenge his confinement at Atascadero State Hospital, it is unclear on what
11   grounds he is basing his challenge.
12             Because it is unclear whether petitioner has stated any cognizable claims or what claims
13   he is attempting to bring, the petition will not be served, and petitioner will be required to file an
14   amended petition. Failure to do so will result in a recommendation that the petition be dismissed.
15             In accordance with the above, IT IS HEREBY ORDERED that:
16             1. Petitioner’s motion to proceed in forma pauperis, ECF No. 2, is GRANTED.
17             2. For the reasons set forth above, the application for writ of habeas corpus will not be
18   served.
19             3. Within thirty days from the date of this order, petitioner may file an amended petition
20   for writ of habeas corpus.
21             4. Any amended petition must bear the case number assigned to this action and the title
22   “Amended Petition.”
23             5. The Clerk of the Court is directed to send petitioner the court’s form for application
24   for writ of habeas corpus.
25   DATED: June 17, 2021.
26

27

28
                                                          2
